Title: From Thomas Jefferson to John Coalter, 8 October 1801
From: Jefferson, Thomas
To: Coalter, John


Dear Sir
Washington Oct. 8. 1801.
I have recieved your favor of Sep. 25. informing me you have obtained a judgment against mr Clarke on my behalf. this I presume is a lien on his moveable property and renders me secure, if there be not others on similiar ground beyond the amount of that property. I therefore do not wish to distress mr Clarke, or by prematurely pressing the sale of his property to lessen his resources. I will leave it with yourself, who are on the spot, to give mr Clarke all the time which may be of service to him, & to await any reasonable prospect he may have of raising the money in any way most accomodating to himself, and consistent with the ultimate security of the debt.
Accept assurances of my friendly esteem & respect.
Th: Jefferson
 